Citation Nr: 1225798	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  07-30 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge in September 2011; however, he failed to appear.  The Veteran has not filed a motion for a new hearing date following his failure to appear at the September 2011 hearing.  As such, the case will be processed as if the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  A cervical spine disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service. 

2.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.   38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.   38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2006 letter, sent prior to the initial June 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

The Board notes that the Veteran was not advised of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  However, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claims, any question as to the appropriate effective date to be assigned is rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.  Additionally, he was afforded VA examinations in March 2006 and July 2008, with addendum opinions in March 2012, in order to adjudicate his service connection claims.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's hearing loss and cervical spine disability were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claims.

The Board notes that the Veteran's claims were remanded in November 2011 in order to obtain outstanding treatment and SSA records and additional medical opinions.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis and sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

The Veteran contends that his current hearing loss was due to exposure to loud aircraft engines while in service.  He contends that on separation examination, he was told by the examining physician that he had suffered hearing loss due to his three years in the air force working as a mechanic.

Service treatment records reflect that on October 1969 separation examination, hearing at all hertz levels demonstrated a less than 10 decibel loss, without indication of a diagnosis of hearing loss.

Post-service treatment records reflect that on February 2006 private audiogram, the Veteran was shown to suffer from hearing loss, particularly high frequency hearing loss beginning at 2000 hertz.  

On March 2006 VA audiological examination, the Veteran reported that he had trouble hearing a conversation.  He reported a history of aircraft noise in service.  Post-service noise exposure included sewing machine noise while working as an auto upholsterer.  He also had tinnitus that had been present since 1967.  Pure tone threshold testing showed bilateral hearing loss that meets the definition of a hearing loss disability for VA purposes.  The examiner stated that she would have to resort to mere speculation to state whether the Veteran's hearing loss was due to service.  In so stating, the examiner reviewed the Veteran's service treatment records and explained that the audiograms showed normal frequencies in both ears on separation from service.  Since that time, 36 years had passed and there was no documentation of hearing loss until recently.

In March 2012, an addendum opinion to the March 2006 VA examination was obtained.  The examiner reviewed the claims file and determined that it was less likely than not that the Veteran's hearing loss was caused or aggravated by his service.  The examiner explained that despite the Veteran's statements that he felt that his hearing loss was related to service, the objective evidence and medical literature did not support those statements.  For, on separation examination, there was no significant threshold shift and the records were silent for tinnitus.  Medical literature stated that hearing loss and tinnitus occurred immediately and did not have a delayed onset of weeks, months, or years after exposure to the event.  

In this case, there is evidence of a diagnosis of hearing loss that meets the criteria as a disability for VA purposes. 

The Board has initially considered whether presumptive service connection is warranted for the Veteran's bilateral hearing loss.  However, the record fails to show that the Veteran manifested bilateral hearing loss to a degree of 10 percent within the one year following his service discharge in 1970.  Although the Veteran states that he had hearing loss upon separation from service, there is no medical evidence to support that contention, and the probative opinions of record do not support such a conclusion.  As such, the Board finds that presumptive service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the probative evidence of record demonstrates that the Veteran's bilateral hearing loss is not related to his service.  In that regard, both the March 2006 and March 2012 VA examiners determined that, despite the Veteran's report of hearing loss beginning in service, and despite the in-service duties that exposed him to acoustic trauma, the medical evidence did not support a finding that the current hearing loss was related to service and thus the current hearing loss could not be considered to be related to service.  The March 2012 examiner explained that the medical literature did not support the contention that hearing loss would begin in a delayed fashion.  The Board places great probative weight on the March 2006 opinion and, especially, the March 2012 opinion, regarding the etiology of the Veteran's bilateral hearing loss as the examiners considered all of the evidence of record, to include his service treatment records, post-service treatment records, and lay testimony, and conducted a clinical evaluation in rendering the opinions.  To the extent that the March 2006 opinion is deficient, the Board finds that the March 2012 examination makes up for any deficiencies, as the examiner reviewed the earlier opinion and the claims file, and provided an opinion that was in agreement with the 2006 opinion, with further rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Significantly in this case, there is no medical evidence to the contrary, and thus, in light of the competent evidence of record, service connection for hearing loss is not warranted.

To the extent that the Veteran is competent to state that he had experienced hearing loss since separating from service and since service, the Board finds those statement to be less persuasive than the competent medical opinions of record.  Although the Veteran is competent to state what he experienced through his senses, such as the sensation of hearing loss, the record is silent for his described hearing loss in service and for many decades following service.  To that extent, the service treatment records are silent for any indication of hearing loss.  Further, he has not referred to any other medical records to show that he did in fact suffer from hearing loss in the years following service.  Thus, his statements of continuity of symptomatology appear less credible to the Board because they are inconsistent with the claims file and with the competent and probative evidence of record.  Further, the VA examiners took his statements into consideration, but did not find that hearing loss would manifest in a delayed pattern.  Rather, there would have been evidence of those conditions in the service records, on service separation, or in the year following service.  Therefore, the Board assigns the Veteran's contentions less weight in this instance.  Accordingly, service connection for bilateral hearing loss must be denied.

Cervical Spine Disability

The Veteran contends that his current neck disability was incurred in a motor vehicle accident while in service.  He contends that he has suffered from neck pain ever since the accident, and that the condition became chronic beginning in 1970.  He contends that he received treatment for his cervical spine pain in the 1980s and 1990s but could not obtain those records.  The Board notes that the Veteran is already in receipt of service connection for a lumbar spine disability due to the in-service injury.

Service treatment records reflect that in August 1968, the Veteran was riding in a military pick-up when the truck crashed with a taxi cab.  He had chest pain, as well as pain in his back, neck, and sides.  There was pain in the muscles of the neck.  X-ray was negative for fracture or dislocation.  Physical examination resulted in the assessment of probably traumatic chest pain.  On October 1969 separation examination, the Veteran denied having any cervical spine pain.  
VA treatment records reflect that in August 2005, there was a notation of a history of chronic low back pain.  There was no indication of a cervical spine disability.

In March 2006, the Veteran's chiropractor submitted a statement that the Veteran suffered from an ongoing low back disability, but did not state that the Veteran suffered from a cervical spine disability.  However, an accompanying August 2005 insurance document listed a diagnosis of cervicobrachial syndrome, diffuse.

On July 2008 VA examination, the Veteran reported that he treated his cervical spine pain with pain medication, with fair effectiveness.  He reported that in September 2007, he was involved in another motor vehicle accident and was hit head on by another driver.  He had cervical spine pain with certain movements, intermittently.  The pain was of a dull nature.  Physical examination of the spine resulted in diagnosis of cervical strain, normal cervical spine on examination.  After reviewing the claims file, the examiner determined that it was less likely than not that the Veteran's in-service motor vehicle accident caused his current cervical spine disability.  In reviewing the service treatment records, the examiner explained that X-rays following the 1968 accident were negative.  The January 1970 separation physical made no mention of complaints related to the neck.  There was no objective evidence of a disability until 2005, however, such was for a lumbar spine disability as there was no radiological evidence of a cervical spine disability.  

In March 2012, an addendum opinion to the July 2008 VA examination was obtained.  The examiner stated that she could not resolve the question of whether any current cervical spine disability was caused by service without resort to mere speculation.  The examiner explained that there was no indication on separation examination of a cervical spine problem and VA records were negative for any indication of a neck or cervical spine disability currently.  The examiner acknowledged the one private record that diagnosed cervicobrachial syndrome, but felt that the exact meaning of that diagnosis was unknown.  Aside from that diagnosis, there was no indication of a cervical spine disability upon separation from service, within the years following service, or currently.  Thus, the examiner accepted the Board's determination that the Veteran was credible to report the in-service injury and neck pain, but could not support a conclusion with respect to that finding when reviewing the medical records.  

The Board has initially considered whether presumptive service connection is warranted for the Veteran's cervical spine disability.  However, the record fails to show that the Veteran manifested arthritis of the spine to a degree of 10 percent within the one year following his service discharge in 1970.  Although the Veteran states that he had cervical spine pain upon separation from service, there is no medical evidence to support a finding that he had arthritis of the spine within one year following service.  As such, the Board finds that presumptive service connection is not warranted for arthritis of the cervical spine.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

An evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places the highest probative value on the July 2008 examination that found it less likely than not that the Veteran's cervical spine disability was related to service and the March 2012 VA opinion that stated that to relate any current cervical spine disability to service would be speculative.  The Board places less probative weight on the March 2006 private opinion that related his back injury to service.  Significantly, the March 2006 private opinion references only the Veteran's lumbar spine, and is silent with respect to his cervical spine, thus the opinion is of no real probative value to the Board with respect to the etiology of any current cervical spine disability.  By contrast, both the 2008 and 2012 VA opinions found that the lack of indication of a chronic cervical spine disability or symptoms on separation examination and the lack of any real indication of a current cervical spine disability currently made it unlikely, or speculative, to relate any current cervical spine symptoms or pathology to the in-service motor vehicle accident.  The examiners took into consideration the Veteran's credible lay statements that he had experienced neck pain since the in-service accident but determined that the lack of any objective evidence to demonstrate a chronic cervical spine disability in service or presently made it unlikely that there was a current cervical spine disability related to the accident in service.  The March 2012 VA examiner, even when taking into consideration the Veteran's lay statements of the in-service injury and continuing neck pain, could not relate any current cervical spine disability with the in-service accident within the realm of a 50 percent probability or higher, and thus stated that such a determination could not be made with resort to mere speculation, providing rationale for that conclusion.  Accordingly, when reviewing the totality of the medical evidence in this case, the Board finds that the competent, probative, and persuasive evidence of record weighs against the Veteran's claim for service connection for a cervical spine disability.

The Board notes that the Veteran has contended on his own behalf that his bilateral hearing loss and cervical spine disability are related to his military service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra. 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and cervical spine disability and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Therefore, while the Veteran is competent to describe his difficulty hearing and neck pain, the Board accords his statements regarding the etiology of such disorders less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his current bilateral hearing loss and neck pain.  By contrast, the VA examiners took into consideration all the relevant facts in providing their opinions. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disability and bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a cervical spine disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


